ORIGINAL                                                                                      06/30/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0067


                                         DA 21-0067
                                                                              FILED
  STATE OF MONTANA,                                                            JUN 3 0 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
              Plaintiff and Appellee,                                         State of Montana


        v.                                                           ORDER

  MICHAEL DEAN ALBERT,

              Defendant and Appellant.


         Appearing on his own behalf, Appellant Michael Albert filed the opening brief on
  appeal on June 30, 2021. Appellant's brief asks this Court to review a potential
  discrepancy between his sentence imposed and the sentence in the State records. Though
  this Court attempts to give some leeway to self-representing litigants, there are certain
  requirements of the Rules of Appellate Procedure that are essential to its ability to
  consider an appeal. After reviewing the Appellant's opening brief, this Court has
  determined that the brief does not comply with the Rules and must be resubmitted.
  Accordingly,
        IT IS HEREBY ORDERED that Appellant's opening brief be returned for
  revisions necessary to comply with the Montana Rules of Appellate Procedure. In
  particular, Appellant's brief must:
         1. Include in the cover page, the names, mailing addresses, telephone, fax
            numbers, and email addresses (if any) of the respective counsel for the
            parties or for the parties if they are proceeding without counsel,
            pursuant to Rule 11(6)(b)(v).

        2. Include contents set forth in Rule 12(1). The brief should contain
           separate sections for the following:
              a. A statement of issues presented for review. The statement of the
                  issues are questions that tell the Court what mistake(s) the district
                  court made;
              b. A summary of the argument you will make to the Court;
              c. A statement of the facts relevant to the issues presented for
                  review, with references to the pages or the parts of the record at
                 which material facts appear;
                     i. You may not rely on any facts that the district court did
                        not have before it. Therefore, the brief must include
                        references to the record on appeal—for example,
                        Transcript, p. 231; Judgment, p. 3; or Order Denying
                        Hearing, p. 2—pursuant to Rule 12(9);
              d. An argument containing the Appellant's contentions with respect
                 to the issues presented and citations to the authorities, statutes,
                 and pages ofthe record relied upon.
              e. A short conclusion stating the precise relief sought.
Therefore,
       IT IS ORDERED that the signed original of the referenced brief be retumed for
revisions necessary to comply with the specified Rules; the Court will make the
additional nine copies;
       IT IS FURTHER ORDERED that a signed original of the revised brief ordered
herein be filed within twenty (20) days of the date of this Order with the Clerk of this
Court and that one copy ofthe revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date offiling ofthe revised brief.
       The Clerk is directed to mail a true copy of this Order, together with all copies of
Appellant's brief referenced herein, to Appellant and to mail a true copy of this Order to
all counsel and/or parties upon whom the brief was served, and to provide a copy of the
Civil Handbook to Appellant.
       DATED this 30th day of June, 2021.
                                                        For the Court,




                                                                       Justice